Citation Nr: 0412719	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-22 173	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee meniscectomy, currently rated 10 percent 
disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from March 1984 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's claims for increased ratings for his right knee 
arthritis and meniscectomy residuals.

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's June 2002 increased ratings claims.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the RO's July 2002 letter in response to 
the veteran's increased ratings claims did not mention the 
VCAA by name.  Moreover, after correctly noting that the 
veteran had filed increased ratings claims, the RO discussed 
the requirements for establishing entitlement for service-
connected benefits, but did not mention the requirements for 
showing entitlement to an increased rating.  The failure to 
include language on establishing entitlement for the specific 
benefit the veteran sought was improper.  The VCAA 
notification requirements apply to each claim or application 
made by a veteran.  See Quartuccio, 16 Vet. App. at 186 
(discussing notification requirement of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003), which are 
triggered when VA receives any individual complete or 
substantially complete application for benefits).  In these 
circumstances, the inclusion in the June 2003 statement of 
the case (SOC) of 38 C.F.R. § 3.159 (2003), containing only 
general regulatory language, was insufficient, without more, 
to meet the VCAA notification requirement.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

In addition, the RO wrote in the July 2002 letter: "We will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies.  You must give us enough information about 
these records so that we can request them from the person or 
agency that has them.  It's still your responsibility to 
support your claim with appropriate evidence" (emphasis 
added).  38 C.F.R. § 3.159 (c)(2) (2003) describes VA's duty 
to obtain records in the custody of a Federal Department or 
agency, stating that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, ending such efforts only if VA 
concludes that such records do not exist or further efforts 
to obtain them would be futile.  38 C.F.R. §§ 3.159 (c)(2)(i) 
and (ii) (2003) require the claimant to cooperate with these 
efforts, providing information about them and authorizing 
their release, if necessary.  The concluding sentence of this 
paragraph of the RO's letter, placing ultimate responsibility 
upon the veteran to ensure the RO's receipt of records in the 
context of obtaining evidence from Federal departments or 
agencies, does not accurately reflect the meaning of the 
quoted regulation.  Although the veteran is required to 
assist VA in obtaining federal records, the ultimate 
responsibility for obtaining them is on VA and not him.

The Board also notes that the August 2002 VA examination 
report reflects that the veteran's claims file was not 
available, and, consequently, the examiner did not review it 
prior to or during the examination.  In Caffrey v. Brown, 6 
Vet. App. 377 (1994), the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims) (Court) stated 
that a medical examination conducted in furtherance of the 
VA's duty to assist "must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed examination."  Id. at 381 (citing Waddell v. Brown, 
5 Vet. App. 454 (1993)).  While such review is not 
necessarily required in every case, the RO should order it 
when remanding these increased ratings claims.  See generally 
VAOPGCPREC 20-95, Medical Records Review Prior to Rating 
Examinations (July 14, 1995).

Finally, in his November 2002 notice of disagreement (NOD), 
the veteran asked the RO to forward to him the name of the VA 
accredited representative in his area to assist him in his 
appeal.  Although the RO's June 2002 letter in response told 
the veteran that it was not too late to choose a 
representative, it is not clear whether the RO complied with 
the veteran's request for the name of an accredited 
representative, and the veteran has not yet appointed one.  
The RO should ensure that if the veteran still wants a 
representative, he is provided sufficient information to 
allow him to appoint one.  See 38 C.F.R. § 3.103(e) (2003) 
(claimant entitled to representation of their choice at every 
stage in the prosecution of the claim); Cf. VAOPGCPREC 4-91, 
1991 VAOPGCPREC LEXIS 1170, *10-12 (February 13, 1991) (while 
there is a right to representation of one's choice at every 
stage of VA claims process, this does not include a right to 
counsel at VA examinations).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  This 
includes explaining the applicability of 
the VCAA specifically to the veteran's 
increased ratings claims and the 
requirement in 38 C.F.R. § 3.159 (c)(2) 
(2003) as to VA's responsibility in 
obtaining federal records.  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim.

2.  Ask the veteran if he still desires 
representation.  If so, send him 
sufficient information to allow him to 
appoint a representative.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his right knee 
since September 2001, including, but not 
limited to, those of Mid-Atlantic 
Orthopedic Specialists, P.C.  Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  The RO should also obtain copies of 
all of the veteran's VA treatment records 
since August 2002, including, but not 
limited to, any treatment he has received 
relating to his right knee at the 
Martinsburg, VA Medical Center (VAMC).  
Any records obtained should be associated 
with the other evidence in the claims 
file.

5.  After any additional records are 
obtained, schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion concerning the severity 
of his right knee disabilities, and 
ensure that the VA examiner is in 
possession of and has reviewed the claims 
folder prior to the examination.  The 
examiner should conduct all necessary 
tests and studies.

The examiner should describe the 
condition of the veteran's right knee and 
indicate whether there are any findings 
of ankylosis, subluxation, instability, 
locking, swelling, malunion, nonunion, 
genu recurvatum, or loss of range of 
motion attributable to the service-
connected disability and, if present, the 
severity thereof.  Range of motion should 
be given in degrees, with the standard 
for normal motion being to 140 degrees in 
flexion and 0 degrees of extension.  Any 
instability or subluxation should be 
described as mild, moderate or severe.

The examiner should also note if, in the 
absence of limitation of motion, there is 
x-ray evidence of involvement of 2 or 
more major or minor joint groups with 
occasional incapacitating exacerbations.

The examiner should also determine 
whether the right knee exhibits weakened 
movement, premature fatigability, 
or incoordination attributable to the 
service-connected disabilities, and, if 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should express an opinion on 
whether pain in the right knee could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

If no opinion can be rendered in response 
to these questions, please explain why 
this is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they continue to be denied, send the 
veteran and his representative, if any, a 
supplemental SOC and give them time to 
respond.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




